Case: 4:16-cr-00528-AGF Doc. #: 340 Filed: 11/16/18 Page: 1 of 3 PageID #: 2301



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
            Plaintiff,                    )
                                          )                Case No. 4:16-CR-528-4-AGF
      vs.                                 )
                                          )
                                          )
KERRY ROADES,                             )
                                          )
            Defendant.                    )
                                          )
__________________________________________)

             WITHDRAWAL OF MOTION FOR ORDER TO SHOW CAUSE

       COMES NOW Plaintiff, the United States of America, by and through its attorneys, Jeffrey

B. Jensen, United States Attorney for the Eastern District of Missouri, and Joshua M. Jones,

Assistant United States Attorney for this District, and for its Withdrawal of Motion for Order to

Show Cause (Doc. #339), states as follows:

       1.     On October 29, 2018, the United States filed its Motion for Order to Show Cause

(Doc. #339). In the motion, the United States indicated that it sent a subpoena to Tricia Roades

and two of her companies, demanding information and documentation regarding property formerly

belonging to Defendant. The purpose of the subpoena was to investigate whether a fraudulent

transfer had occurred, and whether Defendant has sufficient assets to satisfy his outstanding

criminal monetary judgment. The United States received confirmation that the subpoenas were

delivered to the last known address of Ms. Roades, and to the address on file with the Missouri

Secretary of State for her two companies.

       2.     Ms. Roades contacted the United States Attorney’s Office to discuss the matter.

The undersigned had a conversation with Ms. Roades on November 16, 2018. During the
Case: 4:16-cr-00528-AGF Doc. #: 340 Filed: 11/16/18 Page: 2 of 3 PageID #: 2302



conversation, Ms. Roades indicated that she has recently moved, and did not receive the subpoenas

(although the Postal Service forwarded her the copy of the motion for order to show cause).

         3.     The United States is going to resend the subpoenas to the new address for Ms.

Roades, with a new due date (taking into account extra time needed because of the Thanksgiving

holiday week). Accordingly, the United States withdraws its previously filed Motion to Show

Cause. The United States has promised to talk with Ms. Roades about the subpoenas (once she

receives them), and answer any questions it can about the information and documentation sought.

         WHEREFORE, the United States withdraws its previously filed Motion for Order to Show

Cause.

                                                    Respectfully submitted,

                                                    JEFFREY B. JENSEN
                                                    United States Attorney


                                                    /s/ Joshua M. Jones
                                                    JOSHUA M. JONES #61988 MO
                                                    Assistant United States Attorney
                                                    Thomas F. Eagleton U.S. Courthouse
                                                    111 South Tenth Street, 20th Floor
                                                    St. Louis, Missouri 63102
                                                    (314) 539-2310
                                                    (314) 539-2287 fax
                                                    joshua.m.jones@usdoj.gov
Case: 4:16-cr-00528-AGF Doc. #: 340 Filed: 11/16/18 Page: 3 of 3 PageID #: 2303



                                       Certificate of Service

       The undersigned hereby certifies that on November 16, 2018, a copy of the foregoing was

filed via this Court’s CM/ECF system, and therefore served on all parties of record. Further, a copy

of this motion was sent to the following parties via certified mail, return receipt requested:


Ms. Tricia Roades
3989 Poppy Marie Lane
St. Charles, MO 63304

Real BIZ, LLC
c/o Tricia Roades, Registered Agent
3989 Poppy Marie Lane
St. Charles, MO 63304

TK Equities, LLC
Real BIZ, LLC
c/o Tricia Roades, Registered Agent
3989 Poppy Marie Lane
St. Charles, MO 63304

                                                                /s/ Joshua M. Jones
                                                                Assistant United States Attorney
